Exhibit 10.8

PURCHASE AND SALE AGREEMENT

PURCHASE AND SALE AGREEMENT, dated as of April 7, 2016 (this “Agreement”),
between Cornerstone Healthcare Group Holding, Inc., a Delaware corporation, as
seller (“Seller”), and NexPoint Multifamily Operating Partnership, L.P., a
Delaware limited partnership, as purchaser (“Purchaser”) (each of Seller and
Purchaser, a “Party” and, together, the “Parties”).

RECITALS

WHEREAS, Seller owns 100% of the membership interest (the “Membership Interest”)
in Nashville RE Holdings, LLC, a Delaware limited liability company (the
“Company”).

WHEREAS, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase
from Seller, the Membership Interest, in each case on the terms and subject to
the conditions of this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, the Parties hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms have the
meanings stated:

“Closing Date” means the date on which Seller receives the Purchase Price.

“Encumbrance” means any lien, claim, security interest, defense, right of
set-off, option, transfer restriction or other encumbrance of any kind.

“Purchase Price” means $6,000,000.00.

“Securities Act” means the Securities Act of 1933, as amended.

“Transfer” means the sale, transfer, assignment and delivery of the Transferred
Assets pursuant to this Agreement.

“Transferred Assets” means the Membership Interest and any and all of Seller’s
right, title and interest, in, to and under, the documents that govern the
Company, as such right, title, and interest relates to the Membership Interest
transferred hereunder.

Section 2. Transfer of the Membership Interest.

 

  (a) Purchase and Sale of the Membership Interest. Effective upon Purchaser’s
payment to Seller of the Purchase Price as set forth in clause (b) below, Seller
hereby sells, transfers, assigns and delivers to Purchaser the Transferred
Assets.

 

  (b) Transfer Procedures and Payment of Purchase Price. Upon the execution and
delivery by the Parties of (i) this Agreement, and (ii) any such other transfer
documentation as may be reasonably required in connection with the Transfer,
Purchaser shall pay to Seller, as payment in full for the Membership Interest,
the Purchase Price, to be paid in immediately available funds and in accordance
with the Seller’s wire instructions as set forth on Schedule I hereto.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties of Seller. Seller represents and
warrants to Purchaser as of the date hereof, as follows:

 

  (a) Power. Seller is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. Seller has the necessary
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.

 

  (b) Binding Effect. This Agreement has been duly authorized, executed and
delivered by Seller and is a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

  (c) Non-Contravention. The execution and delivery of this Agreement and the
performance by Seller of its obligations hereunder will not (i) violate or
breach any provision of Seller’s organizational documents, (ii) subject to the
accuracy of Purchaser’s representations and warranties set forth herein, violate
or breach any statute, law, writ, rule, regulation or order of any government,
governmental agency, authority, court or other tribunal (collectively,
“Governmental Authority”) applicable to Seller, (iii) breach or result in
default of any judgment, injunction, decree or determination of any Governmental
Authority applicable to Seller, or (iv) breach, or result in a default under,
any material contract or material agreement to which Seller is a party or by
which Seller or any of its properties may be bound.

 

  (d) Consents. No authorization, consent, order or approval of, notice to or
registration or filing with, or any other action by, any governmental authority
or other person or entity is required or advisable in connection with (i) the
due execution and delivery by Seller of this Agreement, (ii) the performance by
Seller of its obligations under this Agreement or (iii) the sale, transfer and
delivery of the Membership Interest to Purchaser.

 

  (e) Title. Seller is the sole record, legal and beneficial owner of the
Membership Interest and has good and valid title to the Membership Interest and
the other Transferred Assets, free and clear of all Encumbrances. Upon
Purchaser’s payment of the Purchase Price pursuant hereto, good and valid title
to the Membership Interest and the other Transferred Assets, free and clear of
all Encumbrances, will be transferred to Purchaser. Other than this Agreement,
Seller has not granted, created or entered into any currently existing option,
purchase agreement, redemption agreement, call or right to subscribe of any
character relating to the Membership Interest.

 

  (f)

No Brokers. Seller has not engaged or employed any finder, broker, agent or
other intermediary in connection with the transactions described herein. There
are no fees, commissions or compensation required to be paid by Purchaser to any
person

 

2



--------------------------------------------------------------------------------

  engaged or retained by, through or on behalf of Seller in connection with the
consummation of the transactions described herein, and if any such fees,
commissions, or compensation is required in connection with the consummation of
the transactions described herein, Seller shall remain solely responsible.

 

  (g) Assets. The Company does not have any assets or liabilities except as set
forth in Schedule II. The Company is not a party to any other agreements.

 

  (h) No Litigation or Administrative Proceedings. There is no pending or, to
the knowledge and belief of Seller, threatened litigation or administrative
proceedings which would adversely affect the Property or the operation thereof
or the ability of Seller to perform any of its obligations hereunder.

Section 4. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller, as of the date hereof, as follows:

 

  (a) Power. Purchaser is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. Purchaser has the
necessary power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.

 

  (b) Binding Effect. This Agreement has been duly authorized, executed and
delivered by Purchaser and is a legal, valid and binding obligation of Purchaser
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

  (c) Non-Contravention. The execution and delivery of this Agreement and the
performance by Purchaser of its obligations hereunder will not (i) violate or
breach any provision of Purchaser’s organizational documents, (ii) subject to
the accuracy of Seller’s representations and warranties set forth herein,
violate or breach any statute, law, writ, rule, regulation or order of any
Governmental Authority applicable to Purchaser, (iii) breach, or result in a
default of, any judgment, injunction, decree or determination of any
Governmental Authority applicable to Purchaser, or (iv) breach, or result in a
default under, any material contract or material agreement to which Purchaser is
a party or by which Purchaser or any of its properties may be bound.

 

  (d) Consents. No authorization, consent, order or approval of, notice to or
registration or filing with, or any other action by, any governmental authority
or other person or entity is required or advisable in connection with (i) the
due execution and delivery by Purchaser of this Agreement, (ii) the performance
by Purchaser of its obligations under this Agreement or (iii) the purchase of
the Membership Interest by Purchaser.

 

  (e)

Transfer Restrictions. Purchaser understands that: (i) the sale of the
Membership Interest has not been and will not be registered under the Securities
Act or any applicable state securities laws and the Membership Interest may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from such registration is available; and (ii) neither the Company
nor Seller is required to

 

3



--------------------------------------------------------------------------------

  have the Membership Interest registered; and (iii) any transfer of the
Membership Interest by Purchaser must comply with any applicable provisions of
the documentation referenced in the Company’s Limited Liability Company
Agreement, dated as of December 15, 2015, as amended from time to time (the
“LLCA”).

 

  (f) Sophistication. Purchaser: (i) is a sophisticated entity with respect to
the purchase of the Membership Interest; (ii) is able to bear the economic risk
associated with the purchase of the Membership Interest; (iii) has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the purchase of the Membership Interest;
(iv) has such knowledge and experience, and has made investments of a similar
nature, so as to be aware of the risks and uncertainties inherent in the
purchase of investments of the type contemplated in this Agreement; and (v) has
independently and without reliance on Seller, and based on such information as
Purchaser has deemed appropriate, made its own analysis and decision to enter
into this Agreement.

 

  (g) Legends. The Purchaser understands and acknowledges that the Membership
Interest may be subject to the restrictions set forth on the Membership Interest
(and any certificate(s) or notices representing the Membership Interest will
bear), and that the Purchaser is required to abide by the provisions thereof,
including with respect to the limitations any legend or restriction imposed on
subsequent transfers of the Membership Interest.

 

  (h) Accredited Investor; Institutional Investor. Purchaser is an accredited
investor (as defined in Rule 501(a) of Regulation D under the Securities Act).

 

  (j) No Distribution. Purchaser is acquiring the Membership Interest for its
own account, not with a view to a sale or distribution thereof in violation of
the Securities Act, any applicable state “blue sky” laws or other applicable
securities laws.

 

  (k) Transaction Documents. Purchaser has received copies of the LLCA and has
had a satisfactory opportunity to review the LLCA, as well as any operative
documents referenced in the LLCA that govern the Membership Interest.

 

  (l) No Brokers. Purchaser has not engaged or employed any finder, broker,
agent or other intermediary in connection with the transactions described
herein. There are no fees, commissions or compensation payable by Seller to any
person engaged or retained by, through or on behalf of Purchaser in connection
with the consummation of the transactions described herein.

Section 5. Miscellaneous.

 

  (a) Fees and Expenses. All costs and expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated herein will be
paid by the Party incurring such expense.

 

  (b)

Entire Agreement, Counterparts; Amendments. This Agreement constitutes the
entire agreement of the Parties and supersedes all prior written or oral and all

 

4



--------------------------------------------------------------------------------

  contemporaneous oral agreements, understandings and negotiations with respect
to the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument. Transmission by facsimile
or other form of electronic transmission of an executed counterpart of this
Agreement will be deemed to constitute due and sufficient delivery of such
counterpart. This Agreement may not be amended or modified except in writing by
all of the Parties hereto and no condition herein (express or implied) may be
waived except in writing by the Party whom the condition was meant to benefit.

 

  (c) Survival; Successors and Assigns. All representations, warranties,
covenants and other provisions made by the Parties will survive the execution,
delivery, and performance of this Agreement. This Agreement will inure to the
benefit of and be binding upon the Parties and their respective successors and
no other person will have any right or obligation hereunder. In no event will
any Party assign or transfer any of its rights or obligations hereunder without
the express prior written consent of the other Party.

 

  (d) Severability. The invalidity or unenforceability of any term or provision
of this Agreement will not affect the validity or enforceability of any other
term or provision hereof. If any term or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there will be deemed to be
made such changes (and only such changes) as are necessary to make it valid and
enforceable.

 

  (e) Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Texas (without reference to any
conflicts of law provision) applicable to agreements made in and to be performed
entirely within such state.

 

  (f)

Arbitration. In the event there is an unresolved legal dispute between the
parties and/or any of their respective officers, directors, partners, employees,
agents, affiliates or other representatives that involves legal rights or
remedies arising from this Agreement, the parties agree to submit their dispute
to binding arbitration under the authority of the Federal Arbitration Act;
provided, however, that either party or such applicable affiliate thereof may
pursue a temporary restraining order and/or preliminary injunctive relief in
connection with any confidentiality covenants or agreements binding on the other
party, with related expedited discovery for the parties, in a court of law, and,
thereafter, require arbitration of all issues of final relief. The arbitration
will be conducted by the American Arbitration Association, or another, mutually
agreeable arbitration service. A panel of three arbitrators will preside over
the arbitration and will together deliberate, decided and issue the final award.
The arbitrators shall be duly licensed to practice law in the State of Texas.
The arbitrators shall be required to state in a written opinion all facts and
conclusions of law relied upon to support any decision rendered. The arbitrators
will not have the authority to render a decision that contains an outcome
determinative error of state or federal law, or to fashion a cause of action or
remedy not otherwise provided for

 

5



--------------------------------------------------------------------------------

  under applicable state or federal law. Any dispute over whether the
arbitrators have failed to comply with the foregoing will be resolved by summary
judgment in a court of law. In all other respects, the arbitration process will
be conducted in accordance with the American Arbitration Association’s dispute
resolution rules or other mutually agreeable, arbitration service rules. The
party initiating arbitration shall pay all arbitration costs and arbitrator’s
fees, subject to a final arbitration award on who should bear costs and fees.
All proceedings shall be conducted in Dallas, Texas, or another mutually
agreeable site. Each party shall bear its own attorneys’ fees, costs and
expenses, including any costs of experts, witnesses and/or travel, subject to a
final arbitration award on who should bear costs and fees. The duty to arbitrate
described above shall survive the termination of this Agreement. Except as
otherwise provided above, the parties hereby waive trial in a court of law or by
jury. All other rights, remedies, statutes of limitation and defenses applicable
to claims asserted in a court of law will apply in the arbitration.

 

  (g) Further Assurances. Each Party agrees to (i) execute and deliver, or to
cause to be executed and delivered, all such agreements, documents and
instruments and (ii) take or cause to be taken all such actions as the other
Party may reasonably request to effectuate the intent and purposes, and to carry
out the terms, of this Agreement.

 

  (h) Confidentiality. Each of the Parties hereby agrees, without the prior
written consent of the other, not to disclose, and to otherwise keep
confidential, the terms of the transactions contemplated hereby, except that any
Party may make any such disclosure (i) as required to implement or enforce this
Agreement, (ii) if required to do so by any law, court, regulation, subpoena or
other legal process, (iii) to any governmental authority or self-regulatory
entity having or asserting jurisdiction over it, (iv) if its attorneys advise it
that it has a legal obligation to do so or that failure to do so may result in
it incurring a liability to any other entity or sanctions that may be imposed by
any governmental authority, (v) to its affiliates, directors, officers,
employees, agents, advisors, auditors, lenders, any underwriters, trustees,
accountants, attorneys, limited partners, shareholders and other interest
holders or (vi) to the extent necessary to effect the transactions contemplated
hereby or to effect a subsequent transfer of the Membership Interest or any
portion thereof.

 

  (i) Indemnification. Each Party hereto (the “Indemnifying Party”) shall
indemnify, defend, and hold the other Party hereto and its respective officers,
directors, agents, partners, members, controlling entities and employees
(collectively, “Indemnitees”) harmless from and against any liability, claim,
cost, loss, judgment, damage or expense (including reasonable attorneys’ fees
and expenses) that any Indemnitee incurs or suffers as a result of, or arising
out of, a breach by the Indemnifying Party of any of its representations,
warranties, covenants or agreements in this Agreement.

 

  (j)

Equitable Remedy. Each Party acknowledges that a breach or threatened breach by
such Party of any of its obligations under this Agreement would give rise to
irreparable harm to the other Party for which monetary damages may not be an
adequate remedy and hereby agrees

 

6



--------------------------------------------------------------------------------

  that in the event of a breach or a threatened breach by such Party of any such
obligations, the other Party shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

 

  (k) Notices. All notices, requests, demands and other communications to any
Party or given under this Agreement (“Notices”) will be in writing and delivered
personally, by overnight delivery or courier, by registered mail, or by
telecopier (with confirmation received) to the Parties at the address or
telecopy number specified for such Party on Schedule I (or at such other address
or telecopy number as may be specified by a Party in writing given at least five
(5) business days prior thereto). All Notices will be deemed delivered when
actually received.

[Signatures on next page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

SELLER: CORNERSTONE HEALTHCARE GROUP HOLDING, INC. By:  

/s/ Kurt Shultz

Name:   Kurt Schultz Title:   Treasurer PURCHASER: NEXPOINT MULTIFAMILY
OPERATING PARTNERSHIP, L.P.   By: NexPoint Multifamily Realty Trust, Inc. its
General Partner   By:  

/s/ Matt McGraner                    

  Name:   Matt McGraner   Title:   COO, EVP – Investments

 

[Purchase and Sale Agreement – Nashville RE Holding, LLC]



--------------------------------------------------------------------------------

SCHEDULE I

NOTICES/WIRE INSTRUCTIONS

SELLER:

Cornerstone Healthcare Group Holding, Inc.

2200 Ross Avenue, Suite 5400

Dallas, Texas 75201

Attention: David F. Smith, CEO

Wire Instructions:

Receiving Bank: [                    ]

Beneficiary: [                    ]

ABA: [                    ]

Account number: [                    ]

PURCHASER:

NexPoint Multifamily Operating Partnership, L.P.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Matt McGraner

Wire Instructions:

Receiving Bank: [                    ]

Beneficiary: [                    ]

ABA: [                    ]

Account number: [                    ]



--------------------------------------------------------------------------------

SCHEDULE II

DISCLOSURE ITEMS

Other assets or liabilities of the Company:

 

  1. 10% preferred limited partner interest in WW Olympus Midtown LP, a
Tennessee limited partnership.